DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10,20, and 22 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Egashira et al. (US 20040253783 A1; Egashira).
Regarding claim 1, Egashira discloses a method for manufacturing a semiconductor device, comprising: forming a plurality of first interconnect layers (Fig. 6C, 55a; ¶78) each having a length extending in a first direction (vertical); forming a first resistive layer (Fig. 6C, 56; ¶76 TiN is defined as resistive layer in applicant's written description) on tops of the first interconnect layers, wherein the first interconnect layers are arranged along the first resistive layer in a second direction (horizontal) transverse to the first direction; forming a dielectric layer (Fig. 6C, 57; ¶76) on top of the first 
Applicant lists TiN as a material that qualifies as resistive enough to act as a resistor.
Regarding claim 2, Egashira discloses the method of claim 1, wherein the first resistive layer (Fig. 6C, 56; ¶76 TiN), the dielectric layer (Fig. 6C, 57; ¶76), and the second resistive layer  (Fig. 6C, 60; ¶76 TiN)  are formed using a mask.  (Fig. 6A, 61; ¶76)
Regarding claim 3, Egashira discloses the  method of claim 1, wherein the first resistive layer (Fig. 6C, 56; ¶76 TiN), the second resistive layer  (Fig. 6C, 60; ¶76 TiN) , and the dielectric layer (Fig. 6C, 57; ¶76) are formed simultaneously (The dry etching process). 
Regarding claim 10, Egashira discloses a  semiconductor device, comprising: a plurality of first interconnect layers (Fig. 6C, 55a; ¶78) each having a length extending in a first direction (vertical); a first resistive layer (Fig. 6C, 56; ¶76 TiN is defined as resistive layer in applicant's written description) disposed on tops of the first interconnect layers, wherein the first interconnect layers are arranged along the first resistive layer in a second direction (Horizontal) transverse to the first direction; a 
Regarding claim 20, Egashira discloses a method for manufacturing a semiconductor device, comprising: forming a plurality of interconnect layers (Fig. 6C, 55a; ¶78) each having a length extending in a first direction (vertical); forming a first resistive layer (Fig. 6C, 56; ¶76 TiN is defined as resistive layer in applicant's written description) on tops of the interconnect layers, wherein the first interconnect layers are arranged along the first resistive layer in a second direction (horizontal) transverse to the first direction; forming a dielectric layer (Fig. 6C, 57; ¶76) on top of the first resistive layer; forming a second resistive layer (Fig. 6C, 60; ¶76) on top of the dielectric layer, wherein the first resistive layer, the dielectric layer, and the interconnect layer are formed using a single mask (Fig. 6A, 61; ¶76), forming a second interconnect layer (Fig. 6C, 64a; ¶77) having a length extending in the second direction, forming one or more first vias interconnecting the second interconnect layer  and the second resistive layer; forming a third interconnect layer (Fig. 6C,below 55a); and forming one or more second vias  (Fig. 6C,53; ¶78)  interconnecting the third interconnect layer and the first interconnect layers.  
Regardng clam 22,  Egashira discloses the semiconductor device of claim 10, wherein a number of the second vias (Fig. 6C, 64a; ¶77) is equal to a number of the first vias.  (Fig. 6C, 55a; ¶78)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. (US 20040253783 A1; Egashira) in view of Tu et al. (US 20170141026 A1; Tu).

Regarding claim 7, Egashira discloses the method of claim 1, wherein the first resistive layer comprises a metal (Fig. 6C, 56; ¶76 TiN),  but is silent on and the second resistive layer having a resistance higher than the first resistive layer.  
Tu discloses wherein the first resistive layer comprises a metal (Fig. 11,708 Copper; ¶62 Tu), and the second resistive layer (Fig. 11,712 TiN; ¶62 Tu) having a resistance higher than the first resistive layer.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the second resistive layer higher resistance layer for tuning the MIM.
Regarding claim 8, Egashira discloses the method claim 1, …and the second resistive layer comprises a metal.  (Fig. 6C, 60; ¶76 TiN)

Tu  discloses wherein the first resistive layer (Fig. 11,708 TiN; ¶62 Tu) has a resistance greater than the second resistive layer, and the second resistive layer comprises a metal. (Fig. 11,712 Copper; ¶62 Tu) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the second resistive layer higher resistance layer for tuning the MIM.
Regarding claim 16, Egashira discloses the semiconductor device of claim 10, wherein the first resistive layer (Fig. 6C, 56; ¶76 TiN) comprises a metal, but is silent on and the second resistive layer having a resistance higher than the first resistive layer.  
Tu discloses wherein the first resistive layer (Fig. 11,708 Copper; ¶62 Tu) comprises a metal, and the second resistive layer (Fig. 11,712 TiN; ¶62 Tu) having a resistance higher than the first resistive layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the second resistive layer higher resistance layer for tuning the MIM.
Regarding claim 17, Egashira discloses the semiconductor device of claim 10, and the second resistive layer comprises a metal.  (Fig. 6C, 60; ¶76 TiN)
Egashira  is silent on wherein the first resistive layer (Fig. 11,708 TiN; ¶62 Tu) has a resistance greater than the second resistive layer,


Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the second resistive layer higher resistance layer for tuning the MIM.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. (US 20040253783 A1; Egashira) in view of Lindert et al. (US 20130271938 A1; Lin).
Regarding claim 6, Egashira discloses the method of claim 1, but is silent on wherein the first interconnect layer comprises manganese.  
Lin discloses forming an interconnect structure wherein the first interconnect layer comprises manganese.  (¶30)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use manganese to to reduce element diffusion into the resistive layer. 
Regarding claim 15, Tu in view of Chang discloses the semiconductor device of claim 10, but is silent on wherein the first interconnect layer comprises manganese. 
Lin discloses forming an interconnect structure wherein the first interconnect layer comprises manganese.  (¶30)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use manganese to reduce element diffusion into the resistive layer. 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. (US 20040253783 A1; Egashira) in view of Pinch et al. (US 3985919 A1; Pinch).
Regarding claim 18, Egashira discloses the semiconductor device of claim 10, but is silent on wherein the first resistive layer has a resistivity of approximately 100 to 300 ohms per cm squared.  
Pinch discloses forming a resistive layer for use in a capacitor having a sheet resistance of from about 50 ohms/square to 5000 ohms/square. (Column 1 lines 30-36)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a high sheet resistance resistor for allowing for a very small sized resistor. While, Pinch does not expressly teaches the range of 100 to 300 ohms per cm squared some of its value” 50 ohms/square to 5000 ohms/square” fall within the claim range of 100 to 300 ohms per cm squared, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “50 ohms/square to 5000 ohms/square”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 19, Egashira discloses the semiconductor device of claim 10, but is silent on wherein the second resistive layer has a resistivity of greater than approximately 600 ohms per cm squared.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a high sheet resistance resistor for allowing for a very small sized resistor. While, Pinch does not expressly teaches the range of approximately 600 ohms per cm squared some of its value” 50 ohms/square to 5000 ohms/square” fall within the claim range of approximately 600 ohms per cm squared, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “50 ohms/square to 5000 ohms/square”, as disclosed in prior art, to arrive at the recited limitation.
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. (US 20040253783 A1; Egashira).
Regarding claim 23, Egashira discloses the  semiconductor device of claim 10, but is silent on wherein a number of the second vias is greater than a number of the first vias.  
However, this is merely a rearranging of parts. One having ordinary skill in the art at the time the invention filed would duplicate or reduce the number of first and second vias according to the number of connections desired.
Regarding claim 24, Egashira discloses the  semiconductor device of claim 10, but is islent on wherein a number of the second vias is less than a number of the first vias.  
However, this is merely a rearranging of parts. One having ordinary skill in the art at the time the invention filed would duplicate or reduce the number of first and second vias according to the number of connections desired. Reducing the number of vias reduces the number of connections available. Increasing the number of conductive vias increases the number of connections available.
Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 26-28 are objected being dependent on claim 25.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 25, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further comprising: a fourth interconnect layer; one or more third vias interconnecting the fourth interconnect layer and the second resistive layer; a fifth interconnect layer; and one or more fourth vias interconnecting the fifth interconnect layer and the first interconnect layers,”, as recited in Claim 25, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816